Citation Nr: 1342175	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for stroke.

3.  Entitlement to service connection for a psychiatric disorder, to include
posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating by reason of individual unemployability
(TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant, friend


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1975.

These matters initially came before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision issued by the Regional Office (RO) in
Muskogee, Oklahoma.

In November 2009, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.  In an October 2011 correspondence, the Veteran withdrew his request for a Board hearing.  

In November 2012 and August 2013, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1. Coronary artery disease did not manifest in service or for many years thereafter and is not related to service.

2.  A stroke or the residuals thereof did not manifest in service or for many years thereafter and is not related to service.

3.  The Veteran does not meet the diagnostic criteria for PTSD.   

4.  A psychiatric disorder did not manifest in service or for many years thereafter and is not attributable to service.  

5.  The Veteran's service-connected disability is not rated at 60 percent or more and he has not been shown unable to maintain gainful employment because of his service-connected disability.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012). 

2.  Stroke was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012). 

3.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).  

4.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2009 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection and the claim for TDIU.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the April 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA treatment records, and in particular treatment records VA outpatient treatment records dated from January 2006 to December 2006, as requested in the Board's August 2013 remand.  Social Security Administration (SSA) records are also associated with the claims file.  The Veteran presented testimony at a DRO hearing, and while he also was provided an opportunity to provide testimony at a Board hearing, he withdrew his request for a Board hearing.  In compliance with the Board's November 2012 remand, the Veteran was provided with a VA examination regarding the claimed psychiatric disability in January 2013.  

The Board acknowledges that the January 2013 VA examiner was unable to diagnose a psychiatric disorder and thus was unable provide an opinion on its etiology.  Here, the record reflects the examiner was unable to provide a valid diagnosis because the Veteran's test results were compatible with exaggerating symptoms of psychopathology or possible malingering.  

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264  (1991). Moreover, VA's duty to assist is not always a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Given the Veteran was unreliable during examination, the Board believes that another remand to provide the Veteran with further examination would be futile.  Thus, under these circumstances, the Board finds that no further RO action to afford the Veteran another VA examination is required, and the Board will proceed with a decision based upon the evidence of record.

In addition, all identified and available private treatment records have been obtained.  Pursuant to the Board's November 2012 remand, the Veteran was requested to submit his authorization and consent to obtain outstanding private treatment records pertaining to the claimed disabilities.  The AMC sent requests for records to all the identified providers.  The Clinton Memorial Hospital, New Horizons, and Capital City Cardiology each responded that the requested records were unavailable, destroyed, or that they did not have a record of treatment for the Veteran.  The Veteran was informed of the unavailability of these records and indicated that he did not have any copies of these records in his possession.  Consequently, the RO/AMC was not required to take further action with regard to these records.  See 38 C.F.R. § 3.159(c)(1) (VA not required to make follow-up request for private treatment records where follow-up request for records would be futile, for example, when records custodian indicates they were destroyed).

For these reasons, the RO/AMC is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147   (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

The Veteran has not been afforded a VA examination with respect to his claims for service connection for coronary artery disease and stroke.  For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  With respect to the claimed coronary artery disease and stroke there is no evidence establishing an "in-service event" and therefore, there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event.  

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these two claims.  There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Furthermore, as will be explained in detail below, the Veteran does not meet the schedular criteria for his TDIU claim.  As such, a VA general medical examination for the purposes of aiding his TDIU claim is not necessary and further development is not warranted.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.



II.  Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes cardiovascular-renal disease and psychoses.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease and pyschoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

A.  Coronary Artery Disease and Stroke

The Veteran contends that he is entitled to service connection for coronary artery disease and stroke.  He indicated that he suffered from stroke and heart attack in the late 1990s, and had to undergo stent placement.

The Veteran's service treatment records do not contain any complaint, finding, or diagnosis related to coronary artery disease or stroke.  On the Veteran's October 1975 report of medical history at separation, he denied heart trouble, pain or pressure in the chest, or other related symptoms.  The heart and vascular system were normal at separation.  No abnormalities with respect to the heart were found on October 1975 separation examination.  The ECG was interpreted as within normal limits with sinus bradycardia.  Because heart and stroke disabilities have been identified post-service, 38 C.F.R. § 3.303(b) is potentially applicable.  However, neither stroke nor heart disease were "noted" or diagnosed during service.  Furthermore, because he was found to be normal, he did not have characteristic manifestations of the disease processes during service.  Therefore, section 3.303(b) does not assist the appellant.  

Following the Veteran's discharge from service, a June 1997 report from the Fairview Medical Center reflects that the Veteran presented with a history of recurrent syncope.   He did not indicate any prior heart-related medical history.  He subsequent underwent cardiac catheterization and stent placement.  An assessment of coronary artery disease was indicated.  

A September 1998 treatment report from the Grant Hospital reflects that the Veteran presented with complaints of chest pain.  A past medical history of ischemic heart disease with stents was indicated.  An impression of significant single vessel coronary atherosclerotic heart disease involving the mid conduit right coronary artery and successful percutaneous transluminal coronary angioplasty to the mid-conduit right coronary artery was noted.  

VA outpatient treatment records note a past medical history of stroke in 1996.  

An August 2004 VA cardiology consultation reflects an impression of atherosclerotic heart disease, status post myocardial infarction stenting with recurrent angina.

On VA treatment in March 2005, the examiner noted that the Veteran had a myocardial infarction in 1998 and has had a total of five stents inserted. He also had a cerebrovascular accident in 1997 with left-sided weakness, from which has mostly recovered.  The Veteran indicated that he still experienced occasional transient ischemic attacks.  An assessment of coronary artery disease, transient ischemic attacks, and history of cerebrovascular accident was indicated.

During the Veteran's November 2009 DRO hearing, the Veteran reported that he had a stroke in 1997 and subsequently suffered from a heart attack in 1998.  The Veteran indicated that his problems with stress began in service, but he did not advance any particular contentions as to why he believes his heart problems and stroke are related to service.  In addition, he did not indicate that he had experienced symptoms related to coronary artery disease and stroke in service and continuously since service.

Upon careful review of the record, the Board finds that service connection for coronary artery disease and stroke must be denied. The record reflects a remote post-service diagnosis of coronary artery disease.  While there is no documentation of the claimed stroke in the late 1990s, VA outpatient treatment records note a history of cerebrovascular accident with recurrent transient ischemic attacks.  

However, there is no evidence that the Veteran's coronary artery disease and stroke had their onset in service or are otherwise related to service.  The service treatment records are silent for heart or vascular-related complaints or diagnoses.  In fact, the heart and vascular system were normal at separation.  The Veteran has not alleged that he had symptoms of a heart disorder or stroke in service or until many years thereafter, and the first evidence of a heart disorder is in 1997.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).  Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's current coronary artery disease or stroke and service.  Based upon the cumulative record, we conclude that coronary artery disease and stroke were first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

At times, the appellant has reported that he was in Vietnam.  Therefore, we have considered the herbicide presumptive.  However, although he is competent to report that he was in Vietnam, such statements are inconsistent with the service records demonstrating that he had no foreign or sea service.  The service records are more probative and credible than the appellant's occasional exaggerations.  The appellant is an inconsistent historian and is not credible.  The appellant was not wounded in Vietnam and did not earn a Purple Heart.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for coronary artery disease and stroke.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, as he believes that his psychiatric problems stem from in-service stressful incidents.  In various written statements and during his DRO hearing, the Veteran reported that his non-commissioned officer in charge harassed him and tried to destroy his career after he requested additional emergency leave following the birth of his daughter.  He relayed that the officer told him he did not care about his daughter, and that since that event he was mistreated and his promotion was red-lined.  He indicated that he started drinking to self-medicate his stress, and that he requested to see a psychiatrist but was denied.  

In addition to the above-noted legal authority, there are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). 

Service treatment records do not show that the Veteran had any psychiatric complaints, including depression, nervous trouble, loss of memory, or sleep impairment.  A June 1975 report discussing the Veteran's knee disability notes that he denied drinking alcohol.  His October 1975 separation examination report indicates that a psychiatric evaluation was normal; he denied experiencing depression, excessive worry, memory loss, and nervous trouble.  

The Veteran's personnel records include various performance evaluations.  While the evaluations were mainly positive, the Veteran's last evaluation, dated in May 1975, revealed that the veteran had been counseled three times during the review period for indebtedness, personal hygiene, and substandard job performance.  It was noted that the Veteran's personal problems had influence his performance and that he lacked personal motivation.  These records do not reflect service in Vietnam or that the Veteran otherwise engaged in combat with the enemy.

An October 1992 report from the Fairfield Community Hospital reflects that the Veteran presented following a 2-week stay in jail with complaints of lack of sleep, anxiety, shaking, and apprehension.  He indicated that he had had problems with shaking since he left Vietnam.  The Veteran also reported that he was in the process of separating from his wife and had a history of alcoholism.  After physical examination, an impression of situational anxiety and hyperventilation syndrome was indicated.  

An April 1994 report from the Ewing Health Center reflects that the Veteran was referred for a clinical interview by the Bureau of Disability Determination.  The Veteran reported that he started drinking and using speed and marijuana at age 16, and that his father had physically and sexually abused him.  With respect to emotional history, the Veteran noted difficulty with a recent anxiety some mild depression.  Past temper outbursts and withdrawal were also indicated.  He was at Central Ohio Psychiatric Hospital in October 1992 for psychiatric treatment, and participated in the Fairfield County Alcohol Treatment Program and mental health treatment at New Horizons Mental Health at the time of the interview.

During a mental status examination, the Veteran relayed that the worst experiences of his life were his father's sexual abuse, losing his children and going to prison.   He placed his stress level in life at 8 on a scale of 1 to 10, indicating that he had difficulties with lack of income and having to report to everyone from his probation officer to his son's therapist.

After mental status examination, the examiner diagnosed generalized anxiety disorder, alcohol and substance abuse in remission, and depression adjustment disorder.

Documents associated with the Veteran's SSA benefits also claim include a psychological evaluation dated in April 1997.  Alcohol and drug history was noted from the age of sixteen.  The Veteran described his father as abusive to him when he was a child.  With respect to emotional history, the Veteran noted difficulty with recent depression and anxiety over the past few years and temper outbursts withdrawal and moodiness are noted for much of his life.  He reported that he was hospitalized in 1992 and received mental health treatment in 1995 in regard to temper and depression.  After mental status evaluation, the examiner diagnosed generalized anxiety disorder and alcohol dependence in remission, as well as adjustment disorder with depression and anxiety, borderline personality disorder, and avoidance personality disorder.

The Veteran's SSA disability determination reflects that he has been in receipt of benefits since September 1993 with a primary diagnosis of affective disorder and a secondary diagnosis of anxiety-related disorder.   

On VA treatment in December 2002, the Veteran indicated that he had not worked since 1992 because of his nerves and depression.  He indicated that he had his first breakdown in 1992.  He also reported that he had experienced sleeping problems for the previous 25 years.  After mental status examination, diagnoses of dysthymia and major depressive disorder were assigned.   The Veteran reported that he had been sexually abused by his father for approximately 5 years during his adolescent and early teen years.  Diagnoses of major depression, polysubstance abuse in sustained full remission, and a history of PTSD were assigned.  

A July 2006 VA outpatient treatment report reflects that a PTSD screen was positive.  The Veteran indicated that he believed his PTSD was related to an event that occurred in service, and that he wanted to be referred to the Mental Health Clinic for counseling.

An August 2006 VA outpatient treatment report reflects that the Veteran was referred by his primary care physician for an evaluation of PTSD.  The Veteran stated that his official title in Vietnam with the Air Force was administrative duties, but that he had actually been a covert operative and had been wounded in the line of duty. He showed some scars on his knee that he stated were gunshot wounds that he received as an operative in the field.  He stated that he had received two Purple Hearts as a result of the injuries suffered in combat. He stated that his records do not reflect this information.  It was noted that the Veteran had told his primary care physician that he had received treatment for PTSD in another state, but this was not verifiable.  He then restated, saying that he had been treated for PTSD in Ohio at a private clinic.

The examiner noted that the Veteran endorsed symptoms consistent with PTSD. She indicated that he was clearly knowledgeable about the symptoms, and stated that he had read about them extensively. He reported that he had been a heavy drinker in the past, but had been completely sober for 12 year.  A provisional diagnosis of PTSD was indicated.

The Veteran presented for a PTSD therapy group in October 2006.

A June 2008 VA mental health treatment report reflects that the Veteran presented with major depression for approximately 6 years.  He further indicated that his depression symptoms were recently exacerbated due to homelessness.  A history of PTSD was also noted.  A history of alcohol use beginning at age 16 was indicated, though the Veteran had been sober for 14 years.

A November 2010 VA mental health note reflects that the Veteran reported that he had PTSD symptoms related to his service, though it was not combat-related.

A January 2011 VA outpatient treatment report notes PTSD and depression, but that the Veteran did not receive mental health treatment at that time.

On VA psychiatric examination in January 2013, the examiner noted that he reviewed the Veteran's entire claims file, including service treatment records and VA treatment records.  The Veteran reported that he was physically, sexually, and mentally abused by his father.  The examiner noted that the Veteran denied Vietnam service.  He indicated that he last worked in 1992 and stopped working after being sent to prison for something he did not do and having a nervous breakdown.  He reported that he has been on disability since 1994 for his back, neck, heart, legs and primarily his nerves.

The Veteran denied mental health treatment prior to or in the military.  He stated that he was refused when he asked to see a psychiatrist in the military.  Following service, he first sought mental health treatment in 1992 and was treated at the Fairfield Medical Center and Central Ohio Psychiatric hospital for a total of three weeks. He also reported treatment at New Horizons on an outpatient basis.  He was at that the Ohio VA system in 2002 and diagnosed with anxiety disorder and type A personality.  

With respect to service, he reported becoming verbally hostile toward his non-commissioned officer in charge when asked to type an excessive amount of paperwork.  He also described the conflict over his request for additional emergency leave following the birth of his daughter.   He indicated that his alcohol use increased in service.  

The examiner noted that the Veteran's report of conflict with the officer in charge did not meet Criterion A for a diagnosis of PTSD and was not adequate to support the diagnosis.  He noted that there was no exposure to a traumatic event in service.

The examiner determined that the claimed psychiatric disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, given that he was unable to provide a psychiatric diagnosis in accordance with the DSM-IV.  In so finding, the examiner noted that there was conflicting information regarding the Veteran's claimed in-service stressors.   While the Veteran reported to a VA psychologist in 2006 that he had been wounded in combat during the Vietnam War, his service treatment records indicated that he injury his knee during a ball game.  The Veteran also reported to the January 2013 VA examiner that he did not serve overseas. 

Rather, the Veteran reported that his stressful military experience was a conflict with his commanding officer when he was ordered back to duty while his daughter was in hospital with severe medical problems at one week old.  He refused to come back and stated the non-commissioned officer in charge told him he did care about his daughter. The Veteran reported getting disciplinary action over this incident.   He continued to ruminate about this non-commissioned officer in charge to this day and had harbored a great deal of anger toward him.  The examiner concluded that, while the Veteran reported that this was a stressful incident while serving in the military it does not meet the DSM-IV criteria for a PTSD diagnosis.  As such, a diagnosis of PTSD was unable to be assigned.  

The examiner noted that the Veteran was also endorsed ad symptoms of depression during the examination, which he related to the stressful in-service incident as well as to losing custody of two of his children.   

The examiner noted that the Veteran was provided objective psychological testing to assist with diagnostic clarification and symptom severity.  The Veteran's results suggested a "fake bad" problem.  He noted that the Veteran's testing approach was similar to individuals exaggerating symptoms of psychopathology or possible malingering.  The Veteran's approach to the testing resulted in an invalid protocol, and therefore the examiner was unable to render any other DSM-IV mental health diagnoses.

As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The above-cited evidence reflects conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.  While the January 2013 VA examination report reflects that the Veteran does not meet the criteria for the diagnosis, VA outpatient treatment records document diagnosis and treatment of PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board accepts the January 2013 VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of PTSD as highly probative medical evidence on this point.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM-IV, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds this opinion highly probative.  

By contrast, the other medical evidence of record indicating a diagnosis of PTSD-namely VA outpatient treatment records-does not indicate that the VA treatment providers had the opportunity to review the Veteran's claims file.  Moreover, unlike the VA examiner, these treatment providers merely concluded that the Veteran's self-reported stressors and symptoms were sufficient to meet the criteria for the diagnosis.  They did not provide any rationale for the conclusions reached or specifically discuss each the PTSD criteria, as the VA examiner provided.  In addition, the diagnoses of PTSD appear to be largely based upon the Veteran's false report of combat service in Vietnam.  Thus, the most persuasive, competent evidence on the question of current diagnosis of PTSD weighs against the claim.

The Board has also considered the lay statements of the Veteran to the effect that he has PTSD. Lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372  (2007).  Given that the Veteran's treatment records reflect previous diagnosis of PTSD, the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard.  However, as noted above, this diagnosis was rendered without discussion of whether the Veteran's self-reported and unverified stressors and symptoms were sufficient to meet the criteria for the diagnosis.  The treatment providers did not provide any rationale for the conclusions reached or specifically discuss each of the PTSD criteria.  Moreover, these diagnoses of PTSD appear to be based largely on the Veteran's report of combat service in Vietnam, which is not substantiated in his service records.  Accordingly, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the January 2013 VA examiner, who determined that the Veteran did not meet the criteria for diagnosis of PTSD.

With respect to other diagnosed psychiatric disorders, the Board notes that private and VA treatment records reflect various psychiatric diagnoses over the years, including depressive disorder, anxiety disorder, and situational anxiety.

The Board has carefully considered and evaluated the evidence of record.  The Veteran is competent to report symptoms, present and past.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d. at 1372; see Buchanan, 451 F. 3d at 1331.  However, in this case, the Board finds that the Veteran's assertions of problems with his nerves, stress, and anxiety symptoms in and since service are not credible.  In particular, his reports of serving in Vietnam, engaging in covert missions and being wounded in Vietnam are inconsistent with the contemporaneous record and are not credible.  It necessarily follows that his report of on-going symptoms since events that did not happen are equally not credible.   

Although the Veteran suggests that he has had continuous symptoms since service, such remote report is inconsistent with the normal separation examination.  It is further inconsistent with his denial of a pertinent history of such problems in service and following service when otherwise seeking medical attention for his anxiety and depressive symptoms.  When the Veteran initially sought treatment in 1992, roughly 20 years after his service, he related his problems to recent events such as his separation from his wife and legal troubles.   Though he indicated that he had experienced shaking since he left Vietnam, this report is not credible given that the Veteran did not serve in Vietnam.  SSA disability evaluation reports and a 2002 VA outpatient treatment record also reflect that that the Veteran had discussed recent struggles with psychiatric symptoms, and not ongoing symptoms since service. 

The Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson, 230 F.3d at 1333 (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  The post service assertions are inconsistent with the contemporaneous history noted at the time of his service discharge. The Veteran's assertion of anxiety and depressive symptoms since service is self-interested, and contradicted by other evidence. Moreover, the Veteran's untruthful report about combat injuries and awards stemming from alleged service in Vietnam and the January 2013 VA examination results suggestive of malingering or exaggeration of symptoms further call into question his credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing anxiety and depressive symptoms since service are not credible. Therefore, his statements have minimal probative value. 

The Board assigns greater probative value to the objective evidence of record, to include service treatment records. This evidence reflects normal psychiatric evaluations, and shows no indication that the Veteran had any abnormal psychiatric symptoms in service, to include anxiety or depression.  Notably, the Veteran's post-service treatment records do not include a history of anxiety or depressive symptoms, or any other history psychiatric problems in service.  The service treatment records and VA and private medical records constitutes evidence of significant probative value as it goes to the issue at hand and was prepared by a skilled, neutral medical professionals.  The medical evidence of record shows no indication that the Veteran has a psychiatric disorder other than PTSD, to include anxiety disorder or depressive disorder, related to service.  We also note that psychosis is not shown within a year of discharge.  To the extent that he may have a psychosis, section 3.303(b) is applicable.  However, we have found the assertions of continuity to be not credible.

Finally, to the extent that the Veteran has been diagnosed with a personality disorder, the Board notes that a personality disorder is not a disease or injury within the meaning of compensation benefits, and therefore service connection is not warranted for a personality disorder.  See 38 C.F.R. § 3.30.   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

III.  TDIU

In a February 2008, the Veteran asserted that he "lost a lot of jobs" due to his left knee disability and that he was unemployable due to his general physical condition, including the claimed psychiatric, heart, and stroke disabilities.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

The evidence shows that the Veteran is currently service connected for left knee total arthroplasty, rated as 30 percent disabling.  He has no other service-connected disabilities.  Hence, the Veteran fails to meet the criteria for schedular TDIU as per 38 C.F.R. § 4.16(a).

Furthermore as the evidence does not show that the Veteran is unemployable by reason of his one service-connected left knee disability, extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) is not warranted.  The record reflects that the Veteran stopped worked in the early 1990s. VA outpatient treatment records reflect that he previously worked "job to job" as a truck driver.  SSA records reflect that he has been in receipt of disability benefits since September 1993 with a primary diagnosis of affective disorder and secondary diagnosis of anxiety-related disorder.  A December 2010 VA outpatient treatment record notes the Veteran's report that he had not worked since 1992 due to his nerves and depression.  Here, there is no probative evidence that the Veteran's left knee disability, alone, renders the Veteran unable to engage in substantially gainful employment.

Based on the foregoing, the Board finds that entitlement to TDIU must be denied.


ORDER

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for stroke is denied.

Entitlement to service connection for a psychiatric disorder, to include
PTSD, is denied.


Entitlement to a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


